      Case 1:20-cv-06965-PGG-SDA Document 16 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      11/25/2020
 Debra Zanca, on behalf of herself and all
 others similarly situated,
                                                           1:20-cv-06965 (PGG) (SDA)
                               Plaintiff,
                                                           ORDER
                   -against-

 Frontier Cooperative,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Having been advised by the parties that they have reached a settlement in principle (see

Notice of Settlement, ECF No. 15), it is hereby Ordered that the Initial Pretrial Conference

scheduled for December 1, 2020 is adjourned sine die.

SO ORDERED.

DATED:        New York, New York
              November 25, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
